Citation Nr: 0105398	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-24 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
September 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 10 percent 
evaluation for right ankle sprain with instability and 
service connection and an initial 10 percent evaluation for 
left ankle sprain.  


FINDINGS OF FACT

1.  The veteran works full-time as a correctional officer at 
a state prison.  

2.  Range of motion of both ankles is 10-40 degrees with no 
additional loss of range of motion during flare-ups of pain 
or when the ankles are used repeatedly over time.  

3.  The veteran's ankle disabilities do not exhibit weakened 
movement, excess fatigability, incoordination, atrophy of 
disuse, or interference with sitting at a sedentary job.  

4.  Surgery has not been performed on either ankle.  

5.  The veteran's right leg is 3/4 inch shorter than his left 
leg.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a right ankle disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271, 5272, 5273, 5274, 
and 5275 (2000).  

2.  The criteria for an initial rating in excess of 10 
percent for a left ankle disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5270, 5271, 5272, 5273, 5274, and 5275 
(2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained the veteran's service medical 
records and medical records from the identified health care 
providers.  The veteran received VA examinations, filed 
numerous lay statements with the RO, and declined the 
opportunity for a hearing.  The VA has fulfilled its duty to 
assist the veteran.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused increased impairment in earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R., Part 4 (2000).  


Entitlement to an initial rating in excess of 10 percent for 
a right ankle disability

The Board will determine whether an initial rating in excess 
of 10 percent for a right ankle disability is warranted under 
the schedular criteria applicable to the musculoskeletal 
system.  See 38 C.F.R. Part 4, § 4.71a (2000).  The veteran's 
right ankle disability will be evaluated under the criteria 
of Diagnostic Codes 5270, 5271, 5003, 5010, 5272, 5273, 5274, 
and 5275, in that order.  

An initial rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Code 5270.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity, warrants a 40 
evaluation.  Ankylosis of the ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion between 
zero degrees and 10 degrees, warrants a 30 percent 
evaluation.  Ankylosis of the ankle in plantar flexion less 
than 30 degrees warrants a 20 evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2000).  At the July 1999 VA 
examination, range of motion of the right ankle was 10-40 
degrees, which was well beyond the 30 degrees flexion 
limitation required for a 20 percent evaluation and well 
beyond the 10 degrees dorsiflexion limitation required for a 
30 percent evaluation.  A rating higher than 10 percent is 
not warranted under Diagnostic Code 5270.  

An initial rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Code 5271.  Marked limited 
motion of the ankle warrants a 20 percent evaluation.  
Moderate limited motion of the ankle warrants 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  
The medical evidence does not show marked limited motion of 
the right ankle.  At the July 1999 VA examination, range of 
motion of the right ankle was 10-40 degrees, compared to a 
normal range of 20-45 degrees.  The VA examiner stated that 
the veteran's right ankle was only moderately symptomatic 
with minimal objective findings.  A rating higher than 
10 percent is not warranted under Diagnostic Code 5271.  

The veteran's functional loss and pain support continuation 
of a rating no higher than 10 percent for limitation of right 
ankle motion.  Where evaluation is based on limitation of 
motion, as it is under Diagnostic Codes 5270 and 5271, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

In support of an increased rating, VA examiners noted soft 
tissue swelling in May 1997 and July 1997, and the veteran 
reported taking Motrin for right ankle pain and stiffness.  
The right ankle joint appeared unstable and weak, and the 
veteran wore a right ankle support in September 1997.  
Against an increased rating, the July 1999 VA examiner opined 
that the veteran did not appear to exhibit any weakened 
movement, excess fatigability, or incoordination.  Although 
discomfort in the right ankle could significantly limit 
functional ability during flare-ups and when the joint was 
used repeatedly over time, the July1999 VA examiner opined 
that this would probably not result in any additional loss of 
range of motion.  VA examiners indicated that the veteran's 
left knee, rather than his right ankle, was the main cause of 
his limp and inability to walk long distances.  The April 
1995 VA examiner noted that the veteran's left knee gave way 
and caused him to fall, and the September 1997 VA examiner 
noted that the veteran continued to experience left knee pain 
and instability.  The medical evidence does not show atrophy 
of disuse of the right ankle or interference with sitting at 
a sedentary job, and the July 1999 VA examiner characterized 
the veteran's right ankle as only moderately symptomatic.  
The veteran's right ankle functional loss and pain support a 
rating no higher than 10 percent under Diagnostic Codes 5270 
and 5271.  

Although the May 1997 x-ray demonstrated minor degenerative 
changes in the right ankle, a separate rating is not 
available for arthritis under Diagnostic Codes 5003 and 5010 
because limitation of motion is compensable under Diagnostic 
Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2000).  

An initial rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Code 5272.  Ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing position 
warrants a 20 percent evaluation.  Ankylosis of the 
subastragalar or tarsal joint in good weight-bearing position 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5272 (2000).  The medical evidence does not 
show ankylosis of the subastragalar or tarsal joint or that 
such a joint is in poor weight-bearing position.  Instead, 
although a small osteophyte was noted off the medial right 
ankle joint, the March 1997, August 1997, and July 1999 x-ray 
and magnetic resonance imaging (MRI) examiners opined that 
the right ankle showed no articular incongruities of 
significance.  A rating higher than 10 percent is not 
warranted under Diagnostic Code 5272.  

An initial rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Code 5273.  Malunion of 
marked deformity of the os calcis or astragalus warrants a 20 
percent evaluation.  Malunion of moderate deformity of the os 
calcis or astragalus warrants 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5273 (2000).  The medical 
evidence does not show marked deformity of the os calcis or 
astragalus.  The August 1997 MRI demonstrated minimal 
effusion of the right ankle joint, no evidence of an 
osteochondral fragment at the talotibial joint, and no 
evidence of avascular necrosis in the talus or navicular 
bones.  Except for a tiny cystic change in the anterosuperior 
medial aspect of the talus, the March 1997, August 1997, and 
July 1999 x-rays and MRI demonstrated no articular 
incongruities of significance.  A rating higher than 10 
percent is not warranted under Diagnostic Code 5273.  

An initial rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Code 5274.  Astragalectomy 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5274 (2000).  The medical evidence does not 
show any right ankle surgery, much less surgery for excision 
of the astragalus.  Therefore, a rating higher than 10 
percent is not warranted under Diagnostic Code 5274.  

An initial rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Code 5275.  Shortening of 
bones of the lower extremity, over 4 inches (10.2 
centimeters), warrants a 60 percent evaluation and is also 
entitled to special monthly compensation.  Shortening of 
bones of the lower extremity, from 3-1/2 inches to 4 inches 
(8.9 centimeters to 10.2 centimeters), warrants a 50 percent 
evaluation and is also entitled to special monthly 
compensation.  Shortening of bones of the lower extremity, 
from 3 to 3-1/2 inches (7.6 centimeters to 8.9 centimeters), 
warrants a 40 percent evaluation.  Shortening of bones of the 
lower extremity, from 2-1/2 to 3 inches (6.4 centimeters to 
7.6 centimeters), warrants a 30 percent evaluation.  
Shortening of bones of the lower extremity, from 2 to 2-1/2 
inches (5.1 centimeters to 6.4 centimeters), warrants a 20 
percent evaluation.  Shortening of bones of the lower 
extremity, from 1-1/4 to 2 inches (3.2 centimeters to 5.1 
centimeters), warrants a 10 percent evaluation.  Note: 
Measure both lower extremities from anterior superior spine 
of the ilium to the internal malleolus of the tibia.  Not to 
be combined with other ratings for fracture or faulty union 
in the same extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5275 (2000).  It is true that the veteran's right leg was 
3/4 inches shorter than his left leg at the September 1997 VA 
examination.  A 20 percent rating is not warranted because 
the right leg is not at least 2 inches shorter than the left 
leg.  

An initial rating in excess of 10 percent is not warranted 
for a service-connected right ankle disability.  When there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).  


Entitlement to an initial rating in excess of 10 percent for 
a left ankle disability

The Board will determine whether an initial rating in excess 
of 10 percent for a left ankle disability is warranted under 
the schedular criteria applicable to the musculoskeletal 
system.  See 38 C.F.R. Part 4, § 4.71a (2000).  The veteran's 
left ankle disability will be evaluated under the criteria of 
Diagnostic Codes 5270, 5271, 5003, 5010, 5272, 5273, 5274, 
and 5275, in that order.  

An initial rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Code 5270.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  At the July 1999 VA 
examination, range of motion of the left ankle was 10-40 
degrees.  Again, this range of motion was well beyond the 30 
degrees flexion limitation required for a 20 percent 
evaluation and well beyond the 10 degrees dorsiflexion 
limitation required for a 30 percent evaluation.  A rating 
higher than 10 percent is not warranted under Diagnostic Code 
5270.  

An initial rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Code 5271 because the 
medical evidence does not show marked limited motion of the 
left ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  At 
the July 1999 VA examination, range of motion of the left 
ankle was 10-40 degrees, compared to a normal 20-45 degrees.  
Although the examiner noted osteochondritis dissecans of the 
left talus and a history of residual instability, the July 
1999 VA examiner characterized the veteran's left ankle as 
only moderately symptomatic.  A rating higher than 10 percent 
is not warranted under Diagnostic Code 5271.  

The veteran's functional loss and pain support continuation 
of a rating no higher than 10 percent for limitation of left 
ankle motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In support of an increased 
rating, there was swelling in July 1997 and crepitation in 
July 1999, and the veteran reported increased pain on 
standing and taking Motrin for left ankle pain and stiffness.  
The left ankle joint appeared unstable and weak, and the 
veteran wore a left ankle support in July 1997 and September 
1997.  Against an increased rating, the July 1999 VA examiner 
opined that, although discomfort in the left ankle could 
significantly limit the functional ability of the veteran's 
left ankle during flare-ups and when the left ankle joint was 
used repeatedly over time, that this would probably not 
result in any additional loss of range of motion.  Although 
the veteran limped and walked less than a mile in September 
1997, the July 1999 VA examiner opined that the veteran did 
not appear to exhibit any weakened movement, excess 
fatigability, or incoordination.  VA examiners indicated that 
the left knee, rather than the left ankle, is the main cause 
of the veteran's inability to walk long distances.  The 
medical evidence also does not show atrophy of disuse of the 
left ankle or interference with sitting at a sedentary job.  
The July 1999 VA examiner found that the veteran's left ankle 
was only moderately symptomatic.  In this case, the veteran's 
left ankle functional loss and pain support a rating no 
higher than 10 percent under Diagnostic Codes 5270 and 5271.  

Although the May 1997 and July 1999 x-rays demonstrated minor 
degenerative changes in the left ankle, a separate rating is 
not available for arthritis because limitation of motion is 
compensable under Diagnostic Code 5271.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

An initial rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Code 5272.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5272.  The medical evidence does not 
show ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position.  The June 1997 MRI revealed no 
definite osteophyte formation at the talotibial joint or 
evidence of irregularity or narrowing of the subtalar joint, 
and the MRI was otherwise negative.  A rating higher than 10 
percent is not warranted under Diagnostic Code 5272.  

An initial rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Code 5273.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5273.  The medical evidence does not 
show marked deformity of the os calcis or astragalus.  
Although the March 1997 and May 1997 x-ray demonstrated an 
osseous irregularity involving the articular surface, the 
March 1997 x-ray showed an otherwise normal left ankle 
without significant abnormality, and the June 1997 MRI 
revealed no definite osteophyte formation at the talotibial 
joint or evidence of irregularity or narrowing of the 
subtalar joint.  A rating higher than 10 percent is not 
warranted under Diagnostic Code 5273.  

An initial rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Code 5274.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5274.  The medical evidence does not 
show any left ankle surgery, much less surgery for excision 
of the astragalus.  Therefore, a rating higher than 10 
percent is not warranted under Diagnostic Code 5274.  

An initial rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Code 5275.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275.  The medical evidence does not 
show any shortening of the left leg.  Instead, the left leg 
was actually 3/4 inches longer than the right leg at the 
September 1997 VA examination.  A rating higher than 10 
percent is not warranted under Diagnostic Code 5275.  

An initial rating in excess of 10 percent is not warranted 
for the veteran's service-connected left ankle disability.  
See 38 C.F.R. § 4.7 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107).  

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that the service-connected ankle disabilities markedly 
interfere with employment or cause frequent hospitalizations.  
The veteran currently works full-time as a correctional 
officer at a state prison, and he previously worked for over 
two years as a customer service representative for a well-
known truck rental company.  In May 1997 and April 1999, he 
reported having transferable job skills in gardening, auto 
and tire repair, and carpentry.  The veteran's last 
hospitalization in October 1996 and subsequent convalescence 
was for wrist surgery unrelated to ankle complaints.  
Referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for a right 
ankle disability is denied.  

Entitlement to a rating in excess of 10 percent for a left 
ankle disability is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

